It is clear enough to my mind that if there existed a fence or other such similar obstruction across the road here in question, and these defendants by threats of violence prevented its removal by complainant they would be thus continuing the obstruction in the highway.
That complainant suffers a special injury is very fully disclosed in the bill. True, under the supposed cases he could not have removed the obstruction if to do so would have caused a breach of the peace. For that reason he appeals to the court, so that the obstruction may be removed in a peaceable manner.
So in the instant case the bill showed that the culvert is an obstruction to travel on the highway; that the highway cannot be used with this culvert in its present state of disrepair. So far as appears from this bill, there could be no objection to the complainant effecting the repair so as to make the highway usable. For aught appearing the highway may be one kept up by the neighborhood or the community using the highway, as was the situation in the recent case of Scruggs v. Beason, 246 Ala. 405,  20 So. 2d 774, and not by the public authorities. If its repair is therefore one which the complainant should not make I am persuaded this is defensive matter. There is nothing in the bill to indicate in the slightest any impropriety in complainant repairing this culvert so that the highway may be used. I am, therefore, of the opinion that when the defendants by threats of violence prevent complainant from repairing this culvert, they subject themselves to injunctive process upon the application of complainant, who is peculiarly interested in the use of this highway.
I, therefore, respectfully dissent.